Exhibit 10.4

 

 

TRANSITION SERVICES AGREEMENT

 

by and between

 

ORIX USA, LP

a Delaware limited partnership

 

and

 

HOULIHAN LOKEY, INC.
a Delaware corporation

 

Dated as of August 18, 2015

 

 

--------------------------------------------------------------------------------


 

TRANSITION SERVICES AGREEMENT

 

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of August 18,
2015, is entered into by and between ORIX USA, LP, a Delaware limited
partnership (“ORIX”), and Houlihan Lokey, Inc., a Delaware corporation (“HL”). 
ORIX and HL are referred herein as the “Parties” and, each, a “Party”.

 

RECITALS

 

WHEREAS, Houlihan, Lokey, Howard & Zukin, Inc., a California corporation and a
predecessor of HL and ORIX previously entered into that certain Support Services
Agreement, dated as of January 1, 2006 (as amended from time to time, the
“Existing Services Agreement”);

 

WHEREAS, HL desires to engage ORIX, and ORIX desires to provide to HL, certain
services in connection with the operation of HL’s business following the initial
public offering (the “IPO”) of the common stock of HL, under the terms and
conditions and in exchange for the consideration set forth herein; and

 

WHEREAS, in connection with the IPO, the Existing Services Agreement will be
terminated and will be replaced by this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

ARTICLE I.
PROVISION OF SERVICES

 

1.1                               Services.  Subject to Article VI hereof, ORIX
shall cause to be provided, through itself, its affiliates, Permitted
Subcontractors (as defined below), and their respective employees, agents and
contractors, to HL and its subsidiaries the services listed and described on
Annex A attached hereto (collectively, the “Services”).  ORIX shall not be
obligated to provide any services not set forth on Annex A.  ORIX shall use
commercially reasonable efforts to perform each of its duties hereunder in a
competent and timely fashion.  In the event that ORIX has engaged third parties
to perform one or more Services under the supervision of ORIX for HL, ORIX shall
use its commercially reasonable efforts to cause such third parties to deliver
such Service in a competent and timely fashion.  Any one or more of the Services
may be terminated or modified at any time upon mutual agreement of HL and ORIX,
in which case the Parties may amend Annex A by mutual agreement as appropriate
to reflect the termination or modification of the Services.

 

1.2                               Additional Services.  In the event that,
during the term of this Agreement, HL requests ORIX to provide any service not
contemplated by Section 1.1 hereof, if ORIX agrees to provide such additional
service, ORIX shall be entitled to additional compensation for such services as
may be mutually agreed to in writing by ORIX and HL; provided, that, if the
Parties fail to reach an agreement on the amount of such additional
compensation, the relevant terms of

 

--------------------------------------------------------------------------------


 

Annex B will apply.  The Parties shall amend Annex A as appropriate to reflect
any additional Services.

 

1.3                               Permitted Subcontractors.  ORIX reserves the
right to subcontract any Services to a third party (a “Permitted
Subcontractor”), as follows:

 

(a)                                 ORIX may subcontract to Sunera LLC
(“Sunera”) any Services under the headings “Sarbanes-Oxley Compliance” and
“Internal Audit” on Annex A hereto to the extent such Services relate to HL’s
information technology without prior approval by, but with prior notice to, HL;

 

(b)                                 ORIX may subcontract to Sunera any other
Services as ORIX deems reasonably necessary to ensure timely completion of such
other Services, without prior approval by, but with prior notice to, HL; and

 

(c)                                  ORIX may subcontract Services to any other
Permitted Subcontractor that ORIX reasonably believes is capable of performing
the Services in accordance with this Agreement with HL’s prior written consent,
which consent shall not be unreasonably withheld.  In the event that ORIX has
subcontracted Services to any such Permitted Subcontractor, ORIX shall use
commercially reasonable efforts to select such Permitted Subcontractors and
cause such Permitted Subcontractor to deliver such Services in a competent and
timely fashion.

 

(d)                                 Notwithstanding anything to the contrary in
this Agreement, ORIX shall retain responsibility for the provision to HL of any
Services performed by ORIX’s affiliates, Permitted Subcontractors and their
respective employees, agents and contractors, and shall remain liable for any
acts or omissions of such persons or entities in their performance hereunder.

 

1.4                               Access; Cooperation.  HL shall provide and
shall cause its affiliates and service providers (as applicable) (the “Providing
Parties”) to provide ORIX, any of its affiliates or any Permitted Subcontractor
providing Services under this Agreement (the “Accessing Party”) with
commercially reasonable and (as necessary) supervised access to information,
personnel, equipment, facilities, software, databases, office and storage space
and systems of the Providing Parties during their regular business hours and
without interrupting the operations of the Providing Parties, solely to the
extent (i) reasonably necessary for the performance of the relevant Services or
(ii) reasonably necessary to access historical information by virtue of HL’s
prior affiliation with ORIX or in connection with services previously provided
by ORIX, its affiliates and permitted subcontractors to HL and its affiliates
pursuant to the Existing Services Agreement.  The Accessing Party shall give a
Providing Party reasonable prior notice of the need for such access and shall
comply with any written instructions or written policies provided by the
Providing Party in connection with the use of or access to any of the Providing
Party’s information, personnel, equipment, facilities, software, databases,
office and storage space or systems.  Without limiting the foregoing, each Party
shall cooperate with the other in all commercially reasonable respects in order
to accomplish the objectives of this Agreement. Such access shall include using
commercially reasonable efforts to provide ORIX appropriate information as
reasonably necessary in connection with any audits of ORIX consolidated group

 

2

--------------------------------------------------------------------------------


 

returns (which requirement shall extend beyond the termination of this Agreement
for relevant statute periods).

 

1.5                               Standard of Performance.  The Services to be
provided hereunder shall be performed in a competent and timely fashion with the
same general degree of care, at the same general level, and at the same general
degree of accuracy and responsiveness, as when performed within ORIX’s
organization.  It is understood and agreed that ORIX is not a professional
provider of the types of services included in the Services and that ORIX
personnel performing such Services have other responsibilities, and will not be
dedicated full-time to performance of the Services.  In providing, or causing to
be provided, the Services, ORIX shall not be obligated to (a) maintain the
employment of any specific employee, agent or contractor or hire additional
employees, agents or contractors, (b) purchase, lease, or license any additional
equipment (including, without limitation, computer equipment, software,
furniture, furnishings, fixtures, machinery, vehicles, tools, and other tangible
personal property) that it would not acquire in the ordinary course of its
business, (c) make modifications to its existing systems, or (d) subject to the
provisions of Section 6.3, pay any costs related to the transfer or conversion
of data of HL.  It is not the intent of ORIX to render, nor of HL to receive
from ORIX, professional advice or opinions, whether with regard to risk
management, regulatory compliance, internal audit, legal, finance, information
systems, or other business and financial matters, or technical advice, whether
with regard to information systems or other matters; HL shall not rely on, or
construe, any Service rendered by or on behalf of ORIX as such professional
advice or opinions or technical advice; and HL shall seek all third party
professional advice and opinions or technical advice as it may desire or need,
and in any event HL shall be responsible for and assume all risks associated
with the Services (except those arising from a material breach of this Agreement
by ORIX).

 

ARTICLE II.
PAYMENT FOR SERVICES

 

2.1                               Service Fee. Commencing on the closing date of
the IPO (the “Closing Date”), the Services shall be provided by ORIX to HL in
exchange for the service fee set forth on Annex B (the “Service Fee”).  This
Article II shall survive any termination of this Agreement with respect to
Services performed by ORIX under this Agreement for which ORIX has not yet been
paid.

 

2.2                               Pass-Through Expenses. For the avoidance of
doubt, the term “Service Fee” shall not include any out-of-pocket expenses
incurred by ORIX and bona fide pass-through payments by ORIX to third parties on
behalf of HL, in each case related to (i) the provision of any Services for the
benefit of HL under this Agreement (including but not limited to
telecommunication expenses and travel-related expenses in accordance with ORIX’s
then-applicable business travel policies) and (ii) expenses under pre-existing
software contracts in place by virtue of HL’s prior affiliation with ORIX or in
connection with services previously provided by ORIX to the extent such
contracts expire after the Closing Date, provided that such expenses under this
clause (ii) shall not exceed a total aggregate amount of $10,000, and such
expenses under clauses (i) and (ii) shall not exceed an aggregate amount of
$25,000 without the prior written consent of HL (collectively expenses under
clauses (i) and (ii), the “Pass-Through Expenses”). HL shall

 

3

--------------------------------------------------------------------------------


 

reimburse ORIX in full for all such Pass-Through Expenses reasonably incurred
promptly upon receipt of ORIX’s invoice therefor.

 

ARTICLE III.
LIMITATION ON LIABILITY; INDEMNITY

 

Except in the case of gross negligence, bad faith or willful misconduct, ORIX’s
maximum liability to, and the sole remedy of, HL for ORIX’s failure to provide
the Services is a refund of the price paid for the particular service or, at the
option of HL, a redelivery (or delivery) of the service.  In no event shall ORIX
be liable to HL or any other party for any consequential, incidental, special or
punitive damages or lost profits or diminution in value damages, suffered by HL
or such other party arising out of this Agreement or the Services, whether
resulting from actual or alleged negligence of ORIX or otherwise.  HL shall
indemnify and hold harmless ORIX, its affiliates and its employees, directors,
agents and contractors against any liability, expense, claim or loss (including
attorneys’ fees), other than any taxes imposed or based on the Service Fee
(payment of which shall be governed exclusively by Annex B), arising out of this
Agreement or the Services, except to the extent such liability, expense, claim
or loss arose out of a breach of this Agreement by, or the gross negligence, bad
faith or willful misconduct of, ORIX.

 

ARTICLE IV.
FORCE MAJEURE

 

ORIX shall not be responsible for the failure or delay in the delivery of any
Service, nor shall HL be responsible for the failure or delay in receiving such
Service, if such failure or delay is caused by an act of God or public enemy,
war, government acts, regulations or orders, fire, flood, embargo, quarantine,
epidemic, labor stoppages or other disruptions, accident, unusually severe
weather or other cause similar or dissimilar, beyond ORIX’s reasonable control.

 

ARTICLE V.
PROPRIETARY INFORMATION AND RIGHTS

 

5.1                               Proprietary Information and Rights.  Each
Party acknowledges that the other possesses, and will continue to possess,
information that has been created, discovered or developed by them and/or in
which property rights have been assigned or otherwise conveyed to them, which
information has commercial value and is not in the public domain, including, but
not limited to, the current and historic cost of funds of ORIX USA Corporation
(the “Proprietary Information”).  The Proprietary Information of each Party will
be and remain the sole property of such Party and its assigns.  Each Party shall
use the same degree of care that it normally uses to protect its own Proprietary
Information to prevent the disclosure to third parties of information that has
been identified as proprietary by written notice to such Party from the other
Party.  Neither Party shall make any use of the information of the other which
has been identified as proprietary except as contemplated or required by the
terms of this Agreement or pursuant to Section 5.2 of this Agreement. 
Notwithstanding the foregoing, this Article V shall not apply to any information
that a Party can demonstrate:  (a) was, at the time of disclosure to it, in the
public domain through no fault of such Party; (b) was received after disclosure
to it from a third

 

4

--------------------------------------------------------------------------------


 

party who had a lawful right to disclose such information to it; or (c) was
independently developed by the receiving Party.

 

5.2                               Compelled Disclosure.  Notwithstanding the
foregoing, in the event that any Party is required by rule, law, statute or
regulation, court order or stock exchange to disclose any Proprietary
Information, such Party shall (a) to the extent permitted, notify the other
Party in writing as soon as reasonably practicable, but in no event less than
ten (10) calendar days prior to any such disclosure; (b) reasonably cooperate
with the other Party to preserve the confidentiality of such Proprietary
Information consistent with applicable rule, law, statute or regulation and
(c) use its reasonable best efforts to limit any such disclosure to the minimum
disclosure necessary to comply with such rule, law, statute or regulation or
court order.

 

ARTICLE VI.
TERM; TERMINATION

 

6.1                               Term; Termination.  The term of this Agreement
shall commence on the Closing Date and continue until the six-month anniversary
of the Closing Date; provided, however, that the term of this Agreement shall
automatically extend for successive three-month terms unless HL notifies ORIX at
least thirty (30) calendar days prior to the end of the initial six-month period
or any successive three-month period that it is electing to terminate the
Agreement at the end of such period.  Notwithstanding the foregoing:

 

(a)                                 ORIX may elect to terminate this Agreement
as of any date following the initial six-month period upon ninety (90) days’
notice to HL; or

 

(b)                                 Each of ORIX and HL may elect to terminate
this Agreement in the event of a breach or failure to perform any material term,
covenant, condition or agreement on the part of the other Party to be observed
or performed pursuant to the terms of this Agreement after due notice to such
Party, subject to the following cure period.  Written notice of default shall be
sent to the defaulting Party and the defaulting Party shall have thirty
(30) days (except in the case of payment defaults which shall have a 10-day cure
period) following receipt of such notice to remedy the default.  If the breach
is not cured to the satisfaction of the non-defaulting Party within such cure
period, the non-defaulting Party may terminate this Agreement immediately by
giving further notice to such effect to the defaulting Party.

 

6.2                               Effect of Termination.  Upon any termination
of this Agreement, the obligations of the Parties hereunder shall also
terminate, except (a) HL shall continue to be obligated to ORIX for any payments
for any unpaid fees or expenses incurred prior to any such termination; (b) HL’s
obligations under Article III hereof shall survive any such termination; (c) the
provisions of this Article V, Article VI, Article VII, Article VIII, Article IX
and Article X shall survive any such termination; and (d) the Parties’
obligations with respect to Services provided pursuant to Item 5 of Annex A
hereto shall survive any such termination and shall continue to be binding on
the Parties until such time as all of the promissory notes set forth on Annex C
hereto (the “Fram Promissory Notes”) have matured or been repaid in full. All
accrued and unpaid charges for Services shall be payable upon termination of
this Agreement with respect to such Services in accordance with the terms of
this Agreement.  Notwithstanding the foregoing, but subject to Article III, in
the event of the

 

5

--------------------------------------------------------------------------------


 

termination of this Agreement, no Party shall be relieved of any liability for
any gross negligence bad faith or willful misconduct, or a material breach of
this Agreement by, such Party.

 

6.3                               Post-termination Cooperation.  Following any
termination of this Agreement, each Party shall cooperate in good faith with the
other to transfer and/or retain all records and take all other actions necessary
to provide ORIX and HL and their respective successors and assigns with
sufficient information in the form requested by ORIX or HL, or their respective
successors and assigns, as the case may be, to make alternative service
arrangements substantially consistent with those contemplated by this Agreement.

 

ARTICLE VII.
NO IMPLIED ASSIGNMENTS OR LICENSES

 

Nothing in this Agreement is to be construed as an assignment or grant of any
right, title or interest in any trademark, copyright, patent right or other
intellectual or industrial property right.

 

ARTICLE VIII.
ASSIGNMENT AND DELEGATION

 

Subject to Section 1.1 hereof, this Agreement shall not be assigned and is not
assignable by any Party without the prior written consent of the other Party
hereto; provided, however, that ORIX may assign its rights and obligations under
this Agreement (including the right to receive any payment hereunder) to any of
its subsidiaries or affiliates with the prior consent of HL, not to be
unreasonably withheld.  Subject to the preceding sentence, this Agreement shall
inure to the benefit of and be binding upon the Parties hereto and their
respective permitted successors and assigns.

 

ARTICLE IX.
NOTICES

 

All notices, requests, demands and other communications which are required or
may be given under this Agreement shall be in writing and shall be deemed to
have been duly given when received if personally delivered; when transmitted if
transmitted by telecopy, electronic or digital transmission method (including
e-mail); the day after it is sent, if sent for next day delivery to a domestic
address by recognized overnight delivery service (e.g., Federal Express); and
upon receipt, if sent by certified or registered mail, return receipt
requested.  In each case notice shall be sent:

 

To ORIX:

 

ORIX USA Corporation
1717 Main Street, Suite 900
Dallas, Texas 75201
Attn:                                            Paul Wilson, Chief Financial
Officer
                                                                        Ron
Barger, General Counsel
Facsimile:                 (469) 385-1534

 

6

--------------------------------------------------------------------------------


 

with a copy to:

 

Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attn:                                            David Harms
(harmsd@sullcrom.com)

Glen Schleyer (schleyerg@sullcrom.com)


Facsimile:                 (212) 558-3588

 

To HL:

 

Houlihan Lokey, Inc.
10250 Constellation Blvd., 5th Floor
Los Angeles, CA 90067
Attn:                                            Lindsey Alley, Chief Financial
Officer
                                                                       
Christopher Crain, General Counsel
Facsimile:                 (310) 553-2173

 

with a copy to:

 

Latham & Watkins LLP
355 S. Grand Avenue
Los Angeles, California 90071
Attn:                                            Jeffrey Kateman
                                                                        David
Zaheer
Facsimile:                 (213) 891-8763

 

ARTICLE X.
MISCELLANEOUS

 

10.1                        Entire Agreement:  Amendments.  This Agreement and
its Annexes contain all of the terms and conditions agreed upon by the Parties
hereto in connection with the subject matter hereof.  This Agreement and its
Annexes may not be amended, modified or changed except as specifically set forth
herein or by written instrument signed by all of the Parties hereto.

 

10.2                        Governing Law.  This Agreement shall be construed in
accordance with and governed by the laws of the State of New York (without
giving effect to its choice of law principles).

 

10.3                        Attorneys’ Fees.  If any legal action is brought
concerning any matter relating to this Agreement, or by reason of any breach of
any covenant, condition or agreement referred to herein, the prevailing Party
shall be entitled to have and recover from the other Party to the action all
costs and expenses of suit, including attorneys’ fees.

 

7

--------------------------------------------------------------------------------


 

10.4                        Arbitration.

 

(a)                                 It is understood and agreed between the
Parties hereto that any and all claims, grievances, demands, controversies,
causes of action or disputes of any nature whatsoever (including but not limited
to tort and contract claims, and claims upon any law, statute, order, or
regulation) (collectively, “Claims”), arising out of, in connection with, or in
relation to (i) the interpretation, performance or breach of this Agreement or
(ii) the arbitrability of any Claims under this Agreement, shall be resolved in
accordance with a two-step dispute resolution process involving, first,
negotiations between the executives referenced in Section 10.4(b), followed, if
necessary, by final and binding arbitration before a retired judge from the
JAMS/Endispute panel.  Such dispute resolution process shall be confidential and
the arbitration portion shall be conducted in accordance with the Federal
Rules of Evidence.

 

(b)                                 The Parties agree that any Claim solely for
monetary damages should initially regarded as a business problem to be resolved
promptly through business-oriented negotiations before resorting to arbitration
pursuant to Section 10.4(c).  The Parties therefore agree to attempt in good
faith to resolve any Claim solely for monetary damages promptly by negotiation
between the individuals then serving as the Chief Executive Officer or Chief
Financial Officer of HL (on behalf of HL) and the Chief Executive Officer or
Chief Financial Officer of ORIX (on behalf of ORIX).  Such negotiations shall
commence upon the mailing of a notice (the “Dispute Notice”) (i) from the Chief
Executive Officer or Chief Financial Officer of HL to the Chief Executive
Officer or Chief Financial Officer of ORIX or (ii) from the Chief Executive
Officer or Chief Financial Officer of ORIX to the Chief Executive Officer or
Chief Financial Officer of HL.  Each such representative (each a “Senior
Executive”) shall have authority to settle the Claim.  If the Claim has not been
resolved by the Senior Executives within twenty (20) calendar days of the date
of the Dispute Notice, unless the Parties agree in writing to a longer period,
the Claim shall be settled pursuant to binding arbitration pursuant to
Section 10.4(c).  All negotiations pursuant to this Section 10.4(b) shall be
confidential and shall be treated as compromise and settlement negotiations for
purposes of applicable rules of evidence and shall not be used for, or admitted
in, any arbitration or court proceedings under this Agreement.

 

(c)                                  Should any Claims remain after the
completion of the 20-day negotiation process described in Section 10.4(b), the
Parties agree to submit all remaining Claims to final and binding arbitration
administered by the New York, New York offices of JAMS/Endispute in accordance
with the then-existing JAMS/Endispute Arbitration Rules, except to the extent
such rules conflict with the procedures set forth in this Section 10.4(c), in
which case these procedures shall govern.  The Parties shall select a mutually
acceptable neutral arbitrator from the panel of arbitrators serving with any of
JAMS/Endispute’s offices, but in the event the Parties cannot agree on an
arbitrator, the administrator of JAMS/Endispute shall appoint an arbitrator from
such panel (the arbitrator so selected or appointed, the “Arbitrator”).  The
Parties expressly agree that the Arbitrator may provide all appropriate remedies
(at law and equity) or judgments that could be awarded by a court of law in New
York, and that, upon good cause shown, the Arbitrator shall afford the parties
adequate discovery, including deposition discovery.  Neither a Party nor the
Arbitrator shall disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of all Parties.  Except as provided
herein, the Federal Arbitration Act shall govern the interpretation, enforcement
and all Claims pursuant to this Section 10.4(c).  The Arbitrator shall be bound
by and shall strictly enforce the terms of this Section 10.4(c) and may not
limit, expand or otherwise modify its terms.  The Arbitrator shall make a good
faith effort to

 

8

--------------------------------------------------------------------------------


 

apply the substantive law (and the law of remedies, if applicable) of the state
of New York, federal law, or both, as applicable, without reference to its
conflicts of laws provisions.  The Arbitrator is without jurisdiction to apply
any different substantive law.  The Arbitrator shall be bound to honor claims of
privilege or work-product doctrine recognized at law, but the Arbitrator shall
have the discretion to determine whether any such claim of privilege or work
product doctrine applies.  The Arbitrator shall render an award and a written,
reasoned opinion in support thereof.  The Arbitrator shall have power and
authority to award any appropriate remedy (in law or equity) or judgment that
could be awarded by a court of law in New York, which may include reasonable
attorneys’ fees to the prevailing Party.  The award rendered by arbitration
shall be final and binding upon the Parties; and judgment upon the award may be
entered in any court having jurisdiction thereof.

 

(d)                                 Adherence to this dispute resolution process
shall not limit the Parties’ right to obtain any provisional remedy, including,
without limitation, injunctive or similar relief, from any court of competent
jurisdiction as may be necessary to protect their rights and interests. 
Notwithstanding the foregoing sentence, this dispute resolution procedure is
intended to be the exclusive method of resolving any Claims arising out of or
relating to this Agreement.

 

(e)                                  Subject to the Arbitrator’s award, each
Party shall bear its own fees and expenses with respect to this dispute
resolution process and any Claim related thereto and the Parties shall share
equally the fees and expenses of the JAMS/Endispute and the Arbitrator.

 

10.5                        Construction and Interpretation.  This Agreement
shall not be construed for or against either Party by reason of the authorship
or alleged authorship of any provision hereof or by reason of the status of the
respective Parties.  This Agreement shall be construed reasonably to carry out
its intent without presumption against or in favor of either Party.  The natural
persons executing this Agreement on behalf of each Party have the full right,
power and authority to do and affirm the foregoing warranty on behalf of each
Party and on their own behalf.  The captions on sections are provided for
purposes of convenience and are not intended to limit, define the scope of or
aid in interpretation of any of the provisions hereof.  All pronouns and
singular or plural references as used herein shall be deemed to have
interchangeably (where the sense of the sentence requires) a masculine, feminine
or neuter, and/or singular or plural meaning, as the case may be.

 

10.6                        Severability.  If any term, provision or condition
of this Agreement is determined by a court or other judicial or administrative
tribunal to be illegal, void or otherwise ineffective or not in accordance with
public policy, the remainder of this Agreement shall not be affected thereby and
shall remain in full force and effect and shall be construed in such manner so
as to preserve the validity hereof and the substance of the transactions herein
contemplated to the extent possible.

 

10.7                        Independent Contractors.  The relationship of ORIX
and HL established by this Agreement is that of independent contractors, and
nothing contained in this Agreement shall be construed to (a) constitute the
Parties as partners, joint venturers, co-owners or otherwise as participants in
a joint or common undertaking; (b) prevent ORIX from entering into any other
business; or (c) allow ORIX to create or assume obligations on behalf of or in
the name of HL, except as provided herein.

 

9

--------------------------------------------------------------------------------


 

10.8                        No Third Party Beneficiaries.  No persons
(including, without limitation, any Permitted Subcontractors), other than the
Parties hereto, are beneficiaries of this Agreement and no such persons will be
entitled to enforce any provision hereof.

 

10.9                        Counterparts.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument.

 

10.10                 Termination of the Existing Services Agreement.  The
Existing Services Agreement is hereby terminated and of no further force and
effect, except that any obligations under the Existing Services Agreement
arising out of or relating to the period prior to the date hereof shall survive
until fully performed.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Transition Services
Agreement as of the date first set forth above.

 

 

ORIX USA, LP

 

 

 

 

 

 

By:

/s/ Paul E. Wilson

 

 

Name: Paul E. Wilson

 

 

Title: President, CFO and Treasurer

 

 

 

 

 

 

 

HOULIHAN LOKEY, INC.

 

 

 

 

 

 

By:

/s/ J. Lindsey Alley

 

 

Name: J. Lindsey Alley

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

ANNEX A

 

SERVICES TO BE PROVIDED

 

1.              Sarbanes-Oxley (“SOX”) Compliance:  Assist HL in:

 

·                                          Performing the scoping and
documentation of SOX controls.

·                                          Performing the testing of financial
reporting controls in three phases:  interim, update/remediation, and
year-end/quarterly controls.

·                                          Preparing reports of results for
management and the audit committee.

 

2.              Internal Audit:  Assist HL in:

 

·                                          Performing risk assessment of
business and IT to identify risks and develop an audit plan.

·                                          Performing business and IT audits
using the COSO risk-based methodology focusing on financial reporting,
operations, and compliance risks.

·                                          Leveraging the testing performed in
SOX to prevent duplication of efforts.

·                                          Preparing reports of audit results
for management and the audit committee.

·                                          Performing follow-up audits of issues
noted to ensure completion of management action plans.

 

3.              Tax:  Assist HL in:

 

·                                          Performing compliance with tax
preparation, provision and compliance with tax audits.

·                                          Analysis of tax related structural
matters.

 

4.              KPMG Assistance:  In connection with financial statement audits
and reviews by HL’s independent accounting firm, assist in the following areas:

 

·                                          Testing of revenue recognition,
including accounts receivable/work-in-progress.

·                                          Quarterly review and recalculation of
the HL incentive calculation.

·                                          Semi-annual journal entry
analysis/testing.

 

5.              Provision of the Current Interest Rate of the Fram Promissory
Notes.

 

·                                          At no cost, providing current
interest rate of the Fram Promissory Notes to HL to assist HL in servicing the
Fram Promissory Notes.

 

6.              Services Arising out of the Termination of the Existing Services
Agreement:  Assist HL with:

 

·                                          Services previously provided by ORIX,
its affiliates and permitted subcontractors to HL and its affiliates pursuant to
the Existing Services Agreement, including those services listed in Annex A
thereto under the rubrics “Executive,” “Finance and Accounting,” “External Audit
and Institutional,” to the extent not yet fully performed as of the date hereof
and arising out of or relating to the period prior to the date hereof.

·                                          Queries relating to or arising out of
the cessation of services previously provided by ORIX, its affiliates and
permitted subcontractors to HL and its affiliates pursuant to the Existing
Services Agreement.

·                                          Any other services or queries that
may arise in connection with the termination of the Existing Services Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX B

 

PAYMENT FOR SERVICES

 

The Service Fee shall be equal to $125 multiplied by the number of hours spent
by ORIX employees, agents and contractors (including Permitted Subcontractor
personnel), in providing the Services, reduced by any amount paid by HL directly
to a Permitted Subcontractor with ORIX’s prior consent, provided, however, that
in no event shall the Service Fee be calculated in connection with the services
set forth on Item 5 of Annex A.

 

Promptly following the end of each fiscal quarter of HL during which this
Agreement is in effect, ORIX shall deliver to HL an invoice summarizing the
calculation of the Service Fee payable for such quarter (or portion thereof for
which this Agreement is in effect).  Within ten (10) business days following
receipt of such invoice, HL shall submit the specified Service Fee to ORIX by
wire transfer in immediately available funds to an account specified by ORIX, or
otherwise as ORIX may from time to time provide.

 

Notwithstanding the foregoing, to the extent that the Service Fee paid by HL
(including any amount paid by HL directly to Sunera or any Permitted
Subcontractor for its Services performed as Permitted Subcontractor pursuant to
Section 1.3 hereof) for the first 12 months following the Closing Date is less
than $200,000, then HL shall make an additional payment promptly following the
end of such 12-month to cause the Service Fee for such 12-month period to equal
$200,000.

 

HL shall be entitled to withhold such portion of each payment as is required to
be withheld by applicable law and any taxing authority of competent
jurisdiction, but shall not be entitled to withhold payments due to ORIX on
grounds of alleged nonperformance by ORIX of any of its obligations under this
Agreement, or to set-off any other amount owed to HL by ORIX or any affiliate.
So long as ORIX cooperates with HL to the extent reasonable to obtain reduction
of or relief from such withholding, HL shall be required to gross up any
payments on which withholding is made to ensure that the net amount ORIX
receives in cash is equal to the required amounts as detailed herein; provided,
however, that if ORIX assigns its rights to receive payments hereunder to any
other person or entity, HL shall not be required to pay any amounts pursuant to
this sentence that are in excess of amounts HL would otherwise have been
required to pay had ORIX not so assigned its rights.

 

--------------------------------------------------------------------------------